


Exhibit 10.11.6

 

CHASE CORPORATION

2005 INCENTIVE PLAN

 

Stock Option Agreement

 

Chase Corporation (the “Company”) hereby grants to you (the “Optionee”) the
following option (the “Option”) to purchase Common Stock of the Company:

 

Name of Optionee:

 

 

 

Total Number of Shares Subject to this Option:

 

 

 

Type of Option:

 

 

 

Exercise Price per Share:

 

 

 

Grant Date:

 

 

 

Vesting Schedule:

 

 

 

Vesting Commencement Date:

 

 

 

Number of Vested Shares on Grant Date:

 

 

 

Vesting Period:

 

 

 

Number of Shares Vesting at end of each
Vesting Period:

 

 

 

Expiration Date:

 

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms of the Chase Corporation 2005 Incentive Plan (the “Plan”) and this Stock
Option Agreement (this “Agreement”), which includes the incorporated terms and
conditions attached to and made a part of this Agreement.  This Agreement is an
Award Agreement issued under the Plan.

 

OPTIONEE

 

CHASE CORPORATION

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

By:

 

Address:

 

 

Print Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

CHASE CORPORATION

 

Stock Option Agreement
under the 2005 Incentive Plan

 

Incorporated Terms and Conditions

 

1.             Grant of Option. On the terms and conditions set forth in this
Agreement, the Company grants to the Optionee on the Grant Date this Option to
purchase at the exercise price per share set forth on the Signature Page of this
Agreement the number of shares of the Company’s Common Stock set forth on said
Signature Page.  This Option is granted pursuant to and is governed by Plan, the
terms of which are incorporated into this Agreement by this reference.  To the
extent there is any inconsistency between the terms of the Plan and this
Agreement, the terms of the Plan shall control.  Unless the context otherwise
requires, capitalized terms used herein without definitions shall have the
respective meanings assigned to them in the Plan.  By signing this Agreement,
the Optionee acknowledges receipt of a copy of the Plan.

 

2.             Type of Option.  This Option is intended to qualify either as an
ISO or an NQO, as set forth on the Signature Page of this Agreement.  If this
Option is intended to qualify as an ISO, it is agreed that the Exercise Price is
at least 100% of the Fair Market Value per Share on the Grant Date (110% of Fair
Market Value if Section 7.2 of the Plan applies).

 

3.             Exercisability Schedule.  The Optionee may exercise this Option
for such number of Shares as have become exercisable pursuant to the vesting
schedule set forth on the Signature Page of this Agreement.

 

4.             Exercise of Option. Prior to the Expiration Date (or such earlier
date as set forth in Section 5 below), the Optionee may exercise this Option by
delivering a Notice of Stock Option Exercise in the form attached hereto as
Exhibit A (the “Notice”), signed by the Participant, and received by the Company
at its principal office, accompanied by this Agreement and payment in full in
the manner provided in the Plan.  The Participant may purchase less than the
number of shares covered hereby, provided that no partial exercise of this
option may be for any fractional share or for fewer than ten (10) whole shares. 
The Optionee (or any other person entitled to exercise this Option) shall not be
entitled to any rights as a shareholder of the Company with respect to any
Shares issuable upon exercise of this Option until such Shares shall have been
registered on the stock transfer books of the Company in the name of the
Optionee (or such other person).

 

5.             Exercise of Option After Termination of Employment.

 

(a)           Termination of service.  Except as otherwise determined by the
Board, or as may otherwise be expressly provided in any employment agreement
between the Company and the Optionee, upon the termination of the service of the
Optionee to the Company (or to an affiliate), this Option shall expire on the
earliest of the following occasions:

 

(i)            the date that is [   ] after the voluntary termination of the
Optionee’s service or the termination of the Optionee’s service by the Company
(or by an affiliate) other than for cause;

 

--------------------------------------------------------------------------------


 

(ii)           the date of the termination of the Optionee’s service by the
Company (or by an Affiliate) for cause;

 

(iii)          the date [one year] after the termination of the Optionee’s
service by reason of Disability or death;

 

(v)           the specified expiration date of the Option, as set forth on the
Signature Page.

 

Any portion of this Option that is not exercisable on the date of termination of
the Optionee’s service with the Company, for any reason, shall terminate
immediately and be null and void and of no further force and effect.

 

6.             Notice of Premature Disposition.  If this Option is intended to
qualify as an ISO, as provided on the Signature Page of this Agreement, then if,
within (2) two years from the Grant Date or within one (1) year after the
issuance of Shares to the Optionee upon exercise of this Option, the Optionee
makes a disposition (as defined in Section 424(c) of the Code) of any Shares,
the Optionee shall notify the Treasurer of the Company within ten (10) days
after such disposition.

 

7.             Restrictions on Transfer.  The Optionee shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise except by will or the laws of descent and distribution, and during the
lifetime of the Participant, this Option shall be exercisable only by the
Participant.

 

8.             Withholding.  No Shares shall be issued pursuant to the exercise
of this Option unless and until the Participant pays to the Company or makes
provision satisfactory to the Company for payment of any federal, state or local
withholding taxes required by law to be withheld in respect of this Option.

 

9.             Amendment. The Board may at any time or times amend the Plan or
this Agreement for the purpose of satisfying the requirements of any changes in
applicable laws or regulations or for any other purpose which at the time may be
permitted by law.  No termination, amendment of the Plan or amendment of this
Agreement shall, without the Optionee’s consent, materially adversely affect the
Optionee’s rights under this Agreement.

 

10.           Notices.  All notices, requests, consents and other communications
shall be in writing and be deemed given when delivered personally, by telex or
facsimile transmission or when received if mailed by first class registered or
certified mail, postage prepaid.  Notices to the Company or the Optionee shall
be addressed as set forth underneath their signatures below, or to such other
address or addresses as may have been furnished by such party in writing to the
other.

 

11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts without regard
to conflict of law principles.

 

12.           Counterparts.  For the convenience of the parties and to
facilitate execution, this Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

NOTICE OF STOCK OPTION EXERCISE

 

 

 

[DATE]

 

[   ]

[INSERT ADDRESS]

Attention:  Treasurer

 

Dear Sir or Madam

 

Pursuant to the terms of the stock option agreement between myself and Chase
Corporation (the “Company”) dated                  (the “Agreement”), under the
Company’s 2005 Incentive Plan, I, [Insert Name]
                                   , hereby [Circle One] partially/fully
exercise such Option by including herein payment in the amount of
$                     representing the purchase price for [Fill in number of
Underlying Shares]                 Shares.  I have chosen the following
form(s) of payment:

 

[ ]

 

1.

 

Cash

[ ]

 

2.

 

Certified or bank check payable to [   ]

[ ]

 

3.

 

Other (as described in the Plan (please describe))

 

 

 

 

                                                                                                                       .

 

In connection with my exercise of the Option as set forth above, I hereby
represent and warrant to the Company as follows:

 

(i)            I am purchasing the Shares for my own account for investment
only, and not with a view to, or for sale in connection with, any distribution
of the Shares in violation of the Securities Act, or any rule or regulation
under the Securities Act.

 

(ii)           I have had such an opportunity as I have deemed adequate to
obtain from the Company such information as is necessary to permit me to
evaluate the merits and risks of my investment in the Company and have consulted
with my own advisers with respect to my investment in the Company.

 

(iii)          I have sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the purchase of
the Shares and to make an informed investment decision with respect to such
purchase.

 

(iv)          I can afford a complete loss of the value of the Shares and am
able to bear the economic risk of holding such Option Shares for an indefinite
period of time.

 

(v)           I understand that the Shares have not be registered under the
Securities Act (it being understood that the Shares are being issued and sold in
reliance on the exemption provided in Rule 701 thereunder) or any applicable
state securities or “blue sky” laws and may not be sold or otherwise transferred
or disposed of in the absence of an effective registration statement under the
Securities Act of 1933 and under any applicable state securities or “blue sky”
laws (or

 

--------------------------------------------------------------------------------


 

exemptions from the registration requirements thereof).  I further acknowledge
that certificates representing Shares will bear restrictive legends reflecting
the foregoing.

 

(vi)          I understand and agree that the Shares when issued will continue
to be subject to the Plan.

 

 

Sincerely yours,

 

 

 

 

 

Name

 

 

 

Address:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
